Citation Nr: 1549232	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  15-35 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided in April 2015 at St. Vincent's Medical Center Clay County in Middleburg, Florida.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel








INTRODUCTION

The Veteran served on active duty from June 1958 to June 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from decisional letters in May 2015 of the Gainesville, Florida Department of Veterans Affairs Medical Center (VAMC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDING OF FACT

The Veteran had Medicare coverage at the time he had unauthorized private medical treatment in April 2015. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for the costs of unauthorized private medical treatment, incurred in April 2015 at St. Vincent's Medical Center Clay County in Middleburg, Florida are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.1000-17.1008 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The provisions of Chapter 17 of 30 U.S.C. and 38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 (2015) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132. 

Appropriate notice was provided to the Veteran in June 2015, after the initial denial. The Veteran's claim was subsequently readjudicated in June 2015, which cured any timing deficit. 

The claims file does not include the invoices for the Veteran's treatment or complete medical records for his treatment.  Nevertheless, as discussed in further detail below, the Veteran's claim for reimbursement is denied because he has Medicare coverage; thus, additional evidentiary development would not change the outcome of the case.  The Veteran does not assert that there is additional evidence which would be useful or that there is a request for assistance on which VA has not acted.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426 (1994).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. 




Legal criteria 

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725. 38 U.S.C.A. § 1728(a) is not applicable to the Veteran's claim because the evidence does not reflect that the expenses were incurred for a service-connected disability, a non-service-connected disability associated with and held to be aggravating a service-connected disability, or that the Veteran has a total disability permanent in nature from a service-connected disability.  The record shows that the Veteran has no service connected disabilities.  Thus, the Board will focus on U.S.C.A. § 1725.

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone v. Gober, 10 Vet. App. 539, 541 (1997).  However, under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008, VA may reimburse claimants for unauthorized medical expenses for emergency services provided for nonservice-connected conditions in non-VA facilities.  To be eligible for reimbursement under this authority the claimant has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 38 C.F.R. § 17.1002. 

38 U.S.C.A. § 1725 was amended in 2010.  See Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137, 123 Stat. 3495 (2010) (codified as amended at 38 U.S.C.A. § 1725).  The February 2010 statutory changes modified the provisions of § 1725(b) (3) (C) pertaining to contractual or legal recourse against a third party so as to allow for reimbursement in situations where a portion of the cost of the care is covered.  See Expansion of Veteran Eligibility for Reimbursement Act, Pub. L. No. 111-137 (2010) (codified as amended at 38 U.S.C. § 1725). 

In February 2010, the Veterans Health Administration (VHA) issued Fact Sheet 16-13 in response to the statutory amendments.  This Fact Sheet noted that the February 2010 Veterans' Emergency Care Fairness Act (P.L. 111-137) amended 38 U.S.C.A. § 1725 by changing the definition of personal liability to remove the disqualifying factor of payment in part by a third party payer.  VHA clarified, however, that the amendments did not change the requirement that a Veteran have no entitlement to care and services under a health-plan contract in order for VA to pay for non-VA emergency treatment.  VHA acknowledged that although a health-plan contract was included in the statutory definition of "third-party," under 38 U.S.C.A. § 1725(b)(3)(B), a Veteran is ineligible for VA payment of non-VA emergency treatment where the Veteran has coverage under a health plan, including Medicare, Medicaid, and Worker's Compensation.

In order to be entitled to payment or reimbursement of unauthorized medical expenses under 38 U.S.C. § 1725, the Veteran must not have coverage under a health-plan contract. 

Analysis 

On April 5, 2015, the Veteran was admitted to St. Vincent's Medical Center Clay County in Middleburg, Florida with severe abdominal pain.  He was treated at that facility for perforated diverticulum of the large intestine and for pulmonary edema until April 15, 2015.  There is no showing or contention that the non-VA hospital treatment was authorized in advance.

The record reflects that the Veteran was covered under a health plan contract, i.e., Medicare A and B, at the time he received unauthorized treatment.  VA information shows this coverage.  The Veteran has not denied coverage and his wife acknowledged in an August 2015 written statement that the Veteran had Medicare.  Because the Veteran had coverage, VA payment or reimbursement for the unauthorized treatment is not warranted.  The fact that Medicare did not pay for all of the expenses is immaterial.  As the one requirement for reimbursement is not met, the Board does not need to address whether the other requirements are met. 

The Board is sympathetic to the Veteran's situation.  Nevertheless, the law is dispositive; therefore, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis, 6 Vet. App. at 429-30.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment provided in April 2015 at St. Vincent's Medical Center Clay County in Middleburg, Florida, is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


